MARSHALL, C. J.
1. Paragraph 7 of Section 1027, General Code, is a lawful requirement, and by virtue of its provisions, wihch must be construed in pari materia with Sections 871-13, 871-15 and 871-16, General Code, employers shall guard all dangerous machinery and render the same as free from danger to the life, health, safety or welfare of employes or frequenters as the nature of the employment will reasonably permit.
2. In an action to recover for failure to guard a stamping machine it is necessary to prove, and therefore to plead, that some guard or device has been discovered or invented which could have been attached to the machine and which would have prevented the injuries complained of, and which would not interfere with the efficient operation of the machine.
3. The common law duty of an employer to warn an employe of obvious dangers in "the operation of dangerous machinery is not a lawful requirement.
4. The employment of one who is inexperienced in the use and operation of a machine, and ignorant of its mechanism and construction, is not the violation of a lawful requirement.
Judgment affirmed.
Day and Allen, JJ., concur. Wanamaker, J., concurs in propositions 1, 3 and 4 of the syllabus and in the judgment.’ Robinson, Jones and Matthias, JJ., concur in propositions 2, 3 and 4 of the syllabus, but dissent from proposition 1 and from the judgment.